UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1523


In re: GWENDOLYN DIANNE WILKES,

                    Petitioner.



             On Petition for Writ of Mandamus. (1:19-cv-00699-LCB-LPA)


Submitted: September 24, 2020                                     Decided: October 8, 2020


Before KING, NIEMEYER, and RICHARDSON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gwendolyn Dianne Wilkes, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gwendolyn Dianne Wilkes petitions for a writ of mandamus seeking an order

requiring prosecution of numerous third parties, removal of officials from public office,

injunctions preventing further violations of the law, and damages. We conclude that

Wilkes is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795. This

court does not have jurisdiction to grant mandamus relief against state officials, Gurley v.

Superior Ct. of Mecklenburg Cnty., 411 F.2d 586, 587 (4th Cir. 1969), and does not have

jurisdiction to review final state court orders, D.C. Ct. of Appeals v. Feldman, 460 U.S.
462, 482 (1983).

       The relief sought by Wilkes is not available by way of mandamus. Accordingly, we

deny the petition for writ of mandamus. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                             2